Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 19-21 recites the limitation "said actuators".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this limitation is referring to all previously recited actuators, i.e. head and foot-end lift actuators and deck actuators, or some other combination of the two types of actuators,
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osborne (US Patent RE43,193).
Regarding Claim 13, Osborne discloses a patient support apparatus (2104) comprising: a base (2028); an intermediate frame (2032) defining a head end (2102) and a foot end (2104); a lift mechanism (2048a and 2048b) to move said intermediate frame relative to said base between one or more head-end positions including an egress head-end position (Fig. 118) and to move said intermediate frame relative to said base between one or more foot-end positions including an egress foot-end position (Fig. 125); a patient support deck (2026) operatively attached to said intermediate frame and having a back section (2038) arranged for movement relative to said intermediate frame and a leg section (2040) arranged for movement relative to said intermediate frame; a back deck actuator (2048c) arranged to move said back section relative to said intermediate frame between a plurality of back rest configurations including a back egress configuration (Figs. 118-125(; a leg deck actuator (2048d) arranged to move said leg section relative to said intermediate frame between a plurality of leg rest configurations including a leg egress 
Regarding Claim 14, Osborne discloses wherein said leg section (2040) is substantially parallel with a floor surface supporting said base when said head end is in said egress head-end position, said foot end is in said egress foot-end position, said back section is in said back egress configuration, and said leg section is in said leg egress configuration (see Fig. 125)..
Regarding Claim 15, Osborne discloses wherein said foot end of said intermediate frame is closer to a floor surface supporting said base than said back section of said patient support deck when said head end is in said egress head-end position, said foot end is in said egress foot-end position, said back section is in said back egress configuration, and said leg section is in said leg egress configuration (see Fig. 125).
Regarding Claim 16, Osborne discloses wherein said lift mechanism comprises: a head-end lift actuator (2048a) to move said head end of said intermediate frame relative to said base between said one or more head-end positions; and a foot-end lift actuator (2048b) to move said foot end of said intermediate frame relative to said base between said one or more foot-end 
Regarding Claim 17, Osborne discloses wherein said controller is configured to independently and sequentially drive said actuators in response to actuation of said egress input (see Col. 82, Lines 62-64).
Regarding Claim 18, Osborne discloses wherein said controller is configured to drive said leg deck actuator to move said leg section of said patient support deck to said leg egress configuration prior to driving said foot-end lift actuator and said head-end lift actuator (see Col. 82, Lines 62-64). 
Regarding Claim 19, Osborne discloses wherein said controller is configured to simultaneously drive said actuators in response to actuation of said egress input (see Col. 82, Lines 56-62). 
Regarding Claim 20, Osborne discloses wherein said controller is configured to drive each of said actuators at independent drive speeds to effect coordinated motion to said egress head-end position, said egress foot-end position, said back egress configuration, and said leg egress configuration (see Col. 82, Lines 62-64).
Regarding Claim 21, Osborne discloses wherein said controller is configured to drive each of said actuators at independent drive speeds such that movement into at least two of said egress head-end position, said egress foot-end position, said back egress configuration, and said leg egress configuration occurs substantially simultaneously (see Col. 82, Lines 56-64).
Allowable Subject Matter
Claims 1-12 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, Osborne fail to disclose interruption of communication between the bed detection system and remote monitoring station as required by the claim.  Regarding Claim 22, Osborne fails to disclose returning the patient support apparatus to an ingress configuration after a patient is not detected for a certain period of time as required by the claim.  In both instances modification of Osborne as required by each claim would be improper hindsight bias.  Therefore, an obviousness rejection could not be made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294.  The examiner can normally be reached on Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J KURILLA/             Primary Examiner, Art Unit 3619